  Case 3:20-cv-00720-JAG Document 28 Filed 01/12/21 Page 1 of 5 PageID# 125




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION

  WSOU INVESTMENTS, LLC d/b/a                      §
  BRAZOS LICENSING AND                             §   Civil Action No.: 3:20-cv-00720-JAG
  DEVELOPMENT,                                     §
                                                   §
                 Plaintiff,                        §
                                                   §
  v.                                               §
                                                   §
  F5 NETWORKS, INC.,                               §
                                                   §
                 Defendant.



                     STIPULATION TO EXTEND THE TIME FOR
                 DEFENDANT TO ANSWER PLAINTIFF’S COMPLAINT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“WSOU”)

and Defendant F5 Networks, Inc. (“F5 Networks”) (collectively, “Parties”) by and through their

respective counsel of record, respectfully submit this Stipulation to extend the time for F5

Networks to answer WSOU’s Complaint for Patent Infringement.

       The Parties hereby stipulate through their respective counsel as follows:

       WHEREAS, on September 15, 2020, WSOU filed a Complaint for Patent Infringement

against F5 Networks in the above-captioned action (Dkt. 1) (“the Action”);

       WHEREAS, on November 6, 2020, F5 Networks waived the service of summons (Dkt.

7);

       WHEREAS, on December 30, 2020 the Parties filed a Stipulated Motion to Transfer the

Action to the United States District Court for the Western District of Washington (“Stipulated

Transfer Motion”) (Dkt. 24);
  Case 3:20-cv-00720-JAG Document 28 Filed 01/12/21 Page 2 of 5 PageID# 126




       WHEREAS, on December 31, 2020, F5 Networks filed a Notice of Consent to the

Stipulated Transfer Motion (Dkt. 27);

       WHEREAS, the Stipulated Transfer Motion is currently pending;

       WHEREAS, F5 Networks’s answer to WSOU’s Complaint was due January 5, 2021; and

       WHEREAS, in light of the pending Stipulated Transfer Motion, the Parties agree to

extend the time for F5 Networks’s answer to WSOU’s Complaint to January 28, 2021.

       IT IS HEREBY STIPULATED AND AGREED, by among the Parties and their

respective counsel of record, with the permission of the Court, that F5 Networks’s deadline to

answer WSOU’s Complaint is January 28, 2021.

       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.




                                                2
 Case 3:20-cv-00720-JAG Document 28 Filed 01/12/21 Page 3 of 5 PageID# 127




Dated: January 12, 2021
                                               By: /s/ Isaac P. Rabicoff
                                                    Isaac Philip Rabicoff
                                                    isaac@rabilaw.com
                                                    RABICOFF LAW LLC
By: /s/ Stephen E. Baskin                           5680 King Centre Dr., Suite 654
    Stephen E. Baskin (VA Bar No. 47567)            Alexandria, VA 22315
    sbaskin@kslaw.com                               Telephone: (773) 669-4590
    KING & SPALDING LLP
    1700 Pennsylvania Avenue, NW                    Jonathan K. Waldrop (CA Bar No. 297903)
    2nd Floor                                       (Admitted pro hac vice)
    Washington, DC 20006-4707                       jwaldrop@kasowitz.com
    Telephone: (202) 626-2938                       Darcy L. Jones (CA Bar No. 309474)
    Facsimile: (202) 626-3737                       (Admitted pro hac vice)
                                                    djones@kasowitz.com
    D. Shane Brun (CA Bar No. 179079)               Marcus A. Barber (CA Bar No. 307361)
    sbrun@kslaw.com                                 (Admitted pro hac vice)
                                                    mbarber@kasowitz.com
    (Pro hac vice forthcoming)                      John W. Downing (CA Bar No. 252850)
    KING & SPALDING LLP                             (Admitted pro hac vice)
    601 California Avenue, Suite 100                jdowning@kasowitz.com
    Palo Alto, CA 94304                             Heather S. Kim (CA Bar No. 277686)
    Telephone: (415) 318-1245                       (Admitted pro hac vice)
                                                    hkim@kasowitz.com
    Angela Tarasi (CO Bar No. 45250)                Jack Shaw (CA Bar No. 309382)
    atarasi@kslaw.com                               (Admitted pro hac vice)
    KING & SPALDING LLP                             jshaw@kasowitz.com
    1400 16th Street                                ThucMinh Nguyen (CA Bar No. 304382)
    16 Market Square                                (Admitted pro hac vice)
    Suite 400                                       tnguyen@kasowitz.com
                                                    KASOWITZ BENSON TORRES LLP
    Denver, CO 80202                                333 Twin Dolphin Drive, Suite 200
    Telephone: (720) 535-2319                       Redwood Shores, California 94065
                                                    Telephone: (650) 453-5170
    Attorneys for Defendant                         Facsimile: (650) 453-5171
    F5 NETWORKS, INC.
                                                    Paul G. Williams (GA Bar No. 764925)
                                                    (Admitted pro hac vice)
                                                    pwilliams@kasowitz.com
                                                    KASOWITZ BENSON TORRES LLP
                                                    1230 Peachtree Street N.E., Suite 2445
                                                    Atlanta, Georgia 30309
                                                    Telephone: (404) 260-6080
                                                    Facsimile: (404) 260-6081

                                                    Attorneys for Plaintiff
                                                    WSOU INVESTMENTS, LLC d/b/a
                                                    BRAZOS LICENSING AND
                                                    DEVELOPMENT




                                           3
  Case 3:20-cv-00720-JAG Document 28 Filed 01/12/21 Page 4 of 5 PageID# 128




                                   [PROPOSED] ORDER

       Based on the foregoing, IT IS SO ORDERED that Defendant F5 Networks, Inc.’s time to

answer, move, or otherwise respond to Plaintiff’s Complaint is extended to January 28, 2021.



DATED: ___________________________



                                            ________________________________________
                                            HON. JOHN A. GIBNEY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               4
  Case 3:20-cv-00720-JAG Document 28 Filed 01/12/21 Page 5 of 5 PageID# 129




                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 12, 2021, I caused the foregoing document to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.

                                               /s/ Isaac P. Rabicoff
                                               Isaac Philip Rabicoff




                                                   5
